Citation Nr: 0334570	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbar spondylosis and bilateral S1 radiculopathy.

5.  Entitlement to an initial rating in excess of 20 percent 
for cervical spondylosis and C5-6 radiculopathy.

6.  Entitlement to an initial compensable rating for bursitis 
of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from April 1980 to August 
1998.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).  

In May 2003, the veteran raised the issue of entitlement to 
service connection for depression as secondary to his service 
connected spinal disabilities, and at the May 2003 personal 
hearing before the Board, the veteran indicated he was 
seeking service connection for tinnitus.  These issues have 
not been developed for appellate review and are therefore 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  In May 2003, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for chest pain.

2.  The veteran's current hearing loss of the right ear is 
related to his military service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for chest pain, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).

2.  Hearing loss of the right ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chest Pain

In May 1999, a rating decision denied the veteran's claim of 
entitlement to service connection for chest pain.  The 
veteran perfected an appeal as to this issue.  However, 
during testimony before the Board in May 2003, the veteran 
stated that he wished to withdraw his appeal as to this 
issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal as to the issue of entitlement to service 
connection for chest pain.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to this issue.  As such, the Board 
finds that the veteran has withdrawn his claim as to the 
issue of entitlement to service connection for chest pain.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.


II.  Right Ear Hearing Loss

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, (VCAA) is satisfied.  See 38 U.S.C.A. § 5103A; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946 and sensorineural 
high frequency hearing loss becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records show that on a flying 
training examination in May 1979, no history of hearing loss 
was reported.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
5
10
10

On a navigator training examination in February 1980, no 
history of hearing loss was reported.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
5

On an annual flying evaluation in September 1981, on the 
audiological evaluation, it was noted the veteran had flight 
line noise exposure, and pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
15
10

On an October 1982 annual flying evaluation in October 1982, 
on the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On an audiological evaluation in September 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
5
0
0
5
5

On a periodic examination in July 1984, on the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
5

On an audiological evaluation in October 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
0
10
10

On an annual flight examination in October 1986, on the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
25
LEFT
0
0
5
20
15

On an audiological evaluation in October 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
25
45
LEFT
0
0
10
15
20

On an annual flight examination in October 1988, on the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
30
LEFT
10
0
10
20
30

High frequency hearing loss of both ears was noted, a 15-hour 
audio was scheduled.

On an audiological evaluation in October 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
0
0
15
30
20

On an annual flight waiver examination in September 1990, no 
history of hearing loss was reported.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
20
LEFT
0
0
10
25
25

On an audiological evaluation in October 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
30
LEFT
0
0
10
30
25

On an annual flight examination in September 1992, on the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
35
LEFT
0
10
20
40
30

High frequency hearing loss of both ears was noted.  

On an audiological evaluation in October 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
20
30
LEFT
0
5
20
40
40

On an audiological evaluation in October 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
20
LEFT
0
5
10
35
35

On a periodic flying class II waiver examination in September 
1995, on the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
35
40
LEFT
0
5
10
30
35

Moderate high frequency hearing loss 3000-4000 Hz of both 
ears, stable since 1992, was noted.  

On an audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
50
LEFT
0
5
15
40
30

On an audiological evaluation in September 1997, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
30
40
LEFT
0
5
15
40
35

The assessment was mild high frequency sensorineural hearing 
loss of both ears.

An April 1998 service medical record notes decreased hearing.

Subsequent to service discharge, on the authorized VA 
audiological evaluation in April 1999, the veteran reported 
decreased hearing and that he had to ask people to repeat 
what was said.  He had military noise exposure as a jet pilot 
for 18 years.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
35
LEFT
5
5
5
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was hearing within normal limits both ears. 

On a post service Air Force examination in May 2001, on the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
10
40
40
LEFT
-10
-10
0
25
25

Mild high frequency hearing loss of both ears was noted.

At a personal hearing before the Board in May 2003, the 
veteran testified that he was a pilot in service and after 
five or six years he began to need a waiver for hearing loss.  
The veteran reported that currently he was unable to hear 
conversations well.  

In this case, the veteran contends that his current hearing 
loss of the right ear results from noise exposure in service.  
The veteran's service medical records show that the veteran's 
hearing of the right ear decreased during the course of his 
service.  Service examinations when the veteran entered 
military service do not show a hearing loss disability and 
subsequent service examinations show evidence of hearing loss 
disability of the right ear, with evidence of noise exposure.  
While on the VA examination in April 1999, a hearing loss 
disability for VA purposes was not found, the post service 
Air Force medical record from September 2001 shows evidence 
of a current hearing loss disability of the right ear for VA 
purposes.  Therefore, resolving all reasonable doubt in favor 
of the veteran, the Board finds that the evidence is at least 
in equipoise that the veteran's current hearing loss of the 
right ear was incurred in service, and accordingly, service 
connection for right ear hearing loss is warranted.  
38 C.F.R. § 3.102 (2003).


ORDER

The claim of entitlement to service connection for chest pain 
is dismissed.  Entitlement to service connection for hearing 
loss of the right ear is granted.


REMAND

In this case, the evidence is inadequate to fully evaluate 
the veteran as to the issues of entitlement to service 
connection for hearing loss of the left ear; entitlement to 
an initial rating in excess of 20 percent for lumbar 
spondylosis and bilateral S1 radiculopathy; entitlement to an 
initial rating in excess of 20 percent for cervical 
spondylosis and C5-6 radiculopathy; and entitlement to an 
initial compensable rating for bursitis of the left elbow.  
First, the veteran had reported continuing VA treatment for 
the spinal disabilities; while some VA treatment records are 
of record, including a statement from the veteran's treating 
VA provider, any additional VA treatment records should be 
obtained.  Additionally, at his personal hearing before the 
Board in May 2003, the veteran testified that he had been 
treated by a private audiologist for his hearing loss.  This 
evidence is not of record and should be obtained.

Secondly, as to the claim for service connection for hearing 
loss of the left ear, following receipt of any additional 
treatment records, a new VA examination to determine if the 
veteran has a current disability of a left ear hearing loss 
for VA purposes should be provided.  

Third, while at the most recent VA examination for the left 
elbow in November 2001, the veteran reported his left elbow 
bursitis had resolved, at the May 2003 Board hearing, the 
veteran had complaints related to his left elbow.  Therefore, 
following receipt of any additional treatment records, the 
veteran should be provided a new VA examination to ascertain 
the current severity of the disability.  

Finally, as to the evaluation to be assigned for the service 
connected lumbar spondylosis and cervical spondylosis, as 
during the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed, effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (2002).  Additionally, 
during the course of this appeal, the portion of the VA's 
SCHEDULE FOR RATING DISABILITIES, codified in 38 C.F.R. Part 4 
(2003), for the rating of disabilities of the spine was 
changed, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  These criteria should be considered by 
the RO prior to any Board decision.  See Thurber v. Brown, 5 
Vet. App. 119 (1993).  Therefore, in light of the changes to 
the rating criteria for rating the spine, a new examination 
to fully evaluate the service-connected lumbar spondylosis 
and cervical spondylosis must be provided, as consideration 
of orthopedic and neurologic findings is required.

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The provisions of the 
VCAA have not been provided to the veteran as to the issues 
on appeal.  Therefore, to fully comply with the VCAA, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirement set forth in the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Accordingly, these issues are REMANDED to the RO for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio, Charles v. Principi, 16 Vet. 
App. 370 (2002); and Paralyzed Veterans 
of America.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since 1998.  
Thereafter, the RO should obtain copies 
of all records that have not already been 
obtained, to include private reports 
regarding hearing loss and treatment 
records for the veteran from the 
Northampton, Massachusetts VA Medical 
Center, and associate such records with 
the claims folder.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.

3.  The veteran should be scheduled for 
an appropriate VA examination regarding 
the claim for service connection for 
hearing loss of the left ear.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims 
folder should be made available to the 
examiner in connection with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner should state whether it is 
at least as likely as not that any 
diagnosed hearing loss of the left ear is 
related to the veteran's period of active 
duty service, including as due to noise 
exposure.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  The report prepared should be 
typed.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service-connected left elbow disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  Any symptomatology should 
be evaluated in relation to its history, 
with emphasis on any limitation of 
activity and functional loss due to pain.  
The examiner should describe the range of 
motion of the affected joint in degrees 
and indicate whether there is any 
ankylosis; and, if so, the position in 
degrees should be given.  The examiner 
should determine whether the elbow 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination.  The report prepared 
should be typed.

5.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected lumbar spondylosis and 
cervical spondylosis.  All pertinent 
symptomatology and findings and 
associated features or symptoms should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file should be 
made available and reviewed by the 
examiner(s) in connection with the 
examination(s).  The examiner(s) should 
note the effect of the veteran's 
service-connected low back disorder and 
cervical spine disorder on his mobility 
(e.g., walking, transfers, bed 
activities), activities of daily living 
(i.e., eating, grooming, bathing, 
toileting, dressing), usual occupation, 
recreational activities, and driving.  
The examiner(s) must report the veteran's 
lumbar spine range of motion in degrees 
of forward flexion, extension, left 
lateral flexion, right lateral flexion, 
left lateral rotation and right lateral 
rotation.  If range of motion 
measurements fail to match known 
pathology, please repeat the 
measurements.  Indicate whether there is 
muscle spasm, guarding or localized 
tenderness with preserved spinal contour, 
and normal gait.  The examiner must 
report the veteran's cervical spine range 
of motion in degrees of forward flexion, 
extension, left lateral flexion, right 
lateral flexion, left lateral rotation 
and right lateral rotation.  If range of 
motion measurements fail to match known 
pathology, please repeat the 
measurements.  If the lumbar spine and/or 
cervical spine is painful on motion, 
state at what point in the range of 
motion pain begins and ends.  State to 
what extent (if any), expressed in 
degrees if possible, the range of motion 
is additionally limited by pain, fatigue, 
weakness, or lack of endurance following 
repetitive use or during flare-ups.  
Please perform complete neurologic 
evaluation on the lumbar and cervical 
spine.  For each segment of the spine 
(cervical, lumbar) affected by disc 
disease, if any, specify the peripheral 
nerve(s) affected and include an 
evaluation of effects, if any, on bowel 
or bladder functioning.  The examiner(s) 
must describe as precisely as possible, 
in number of days, the duration of each 
incapacitating episode during the past 
12-month period. An incapacitating 
episode, for disability evaluation 
purposes, is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The report prepared 
should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


7.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case, to include 
consideration of all evidence received 
since the last supplemental statement of 
the case was issued, the old and new 
rating criteria for diseases and injuries 
of the spine, and Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran and 
his representative should then be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with the time limitation set 
forth under 38 U.S.C.A. § 5103.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



